268 F.2d 212
Stefanos Georgios MATES, Appellant,v.UNITED STATES of America, Appellee.
No. 13496.
United States Court of Appeals Sixth Circuit.
June 15, 1959.

Appeal from the United States District Court for the Southern District of Ohio, Eastern Division, at Columbus; Mell G. Underwood, Chief Judge.
Phillip Bartell, Cleveland, Ohio, for appellant.
Loren G. Windom and Gerald L. Stanley, Columbus, Ohio, for appellee.
Before MARTIN, Chief Judge, and THORNTON and O'SULLIVAN, District judges.
PER CURIAM.


1
This cause has been heard and considered upon the motion to dismiss made by the United States, upon oral arguments and printed briefs of the attorney for the appellant and of the United States Attorney, and upon the record on appeal from conviction for violation of Title 8 U.S.C.A. 1282(c);


2
And it appearing that the motion to dismiss is based upon untimeliness of the filing of the brief of the appellant; and it appearing further that no reversible error was committed in the trial of the appellant Mates;


3
The motion of the United States to dismiss the appeal is denied; and the judgment of the United States District Court is affirmed.